The plaintiff in his brief says: "When the rich young ruler went to Christ and asked what he should do to inherit eternal life, the Great Teacher told him how he could do so, and the young ruler told Christ that he had done all of the things enumerated, and asked the Master, `What lacketh I now?' and the Great Teacher told him what he should do in addition to what he had done. I most respectfully contend that I have done what is laid down in the statutes in cases of this kind, and I most respectfully ask this Court, `What lacketh I now?'"
In the first place, the plaintiff "lacks" an accurate reference to the rich young ruler as will appear from an examination of the record. Mark, 10:17-23; Luke, 18:18-23. The Biblical record discloses that the rich young ruler lacked only one thing; while, on the other hand, the title of plaintiff lacks several essentials to a valid tax title.
1st. There is no notice to the mortgagee Banton or Holloway, Murphy 
Co. as required by statute. The assignment of the mortgage, not purporting to act upon the land, does not pass the estate of the mortgagee in the land. C. S., 8028; Williams v. Teachey, 85 N.C. 402; Weil v. Davis,168 N.C. 298; Banks v. Sauls, 183 N.C. 165; Trust Co. v. White,189 N.C. 281; Collins v. Dunn, 191 N.C. 429; Price v. Slagle, 189 N.C. 757.
2nd. The certificate of the city tax collector contained no sufficient description of the land as required by statute. Collins v. Dunn,191 N.C. 429.
3rd. The affidavit of the plaintiff does not sufficiently describe the land as required by law, the only description of the land in the affidavit being "land of Fred I. Jones." Collins v. Dunn, 191 N.C. 429; Price v.Slagle, 189 N.C. 757. *Page 253 
4th. There is no evidence of proper statutory notice to the defendant, Victoria Jones. The receipt of a registered package alone, and without evidence that the package contained the alleged notice, is insufficient.Collins v. Dunn, 191 N.C. 429.
The Biblical record in Luke, 18:18-23, states that when the rich young ruler heard the words of the Master "he was very sorrowful; for he was very rich." In the case under consideration, if the plaintiff is sorrowful, by reason of this decision, it is because he has failed to observe and strictly comply with the statutes determining the validity of tax titles.
Affirmed.